Citation Nr: 0937996	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for left leg and hip disorder.
 
2.  Entitlement to service connection for a left leg and hip 
disorder.  

3.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2009 for the 
scheduling of a travel board hearing.  The Veteran 
subsequently testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.  
In August 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to service connection for a right 
leg disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied the claim for 
service connection for a left leg and hip disorder; he did 
not appeal that decision and it became final one year later.  

2.  In April 2004, the Veteran sought to reopen the claim.

3.  Evidence received since the RO's May 1996 decision is new 
and relates to an unestablished fact necessary to 
substantiate the claim.

4.  The Veteran's left leg and hip disorder is related to 
active duty service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's May 1996 decision 
denying service connection for a left leg and hip disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

2.  A left leg and hip disorder was incurred during active 
duty service.  38 U.S.C.A.  §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

As an initial matter, the Veteran's service records were 
unavailable and appear to have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board recognizes that in such cases there is a 
heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in 
this situation, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In December 1995, the Veteran filed a claim for entitlement 
to service connection for a left leg and hip disorder, 
including the knee, ankle and foot, which he attributed to a 
motor vehicle accident that occurred in 1953.  The evidence 
of record at the time was limited to VA treatment records 
from 1995.  

The RO denied the Veteran's service connection claim for the 
left leg and hip disorder in May 1996 on the basis that there 
was no link between his current disorders and the motor 
vehicle accident that occurred while on active duty.  He did 
not appeal the RO's decision and it became final one year 
later.  

In April 2004, the Veteran filed a new claim for a left leg 
and ankle disorder.  In support of the claim, he submitted VA 
records from April 1996 to December 2006, a letter from a 
private physician from April 2007, and a letter from a VA 
physician in November 2006.  

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  In this case, the Veteran's 
original claim was denied partially on the basis that there 
was no link between his current complaints and active duty 
service.  On this point, the November 2006 letter from the VA 
physician is material to this unestablished fact.  

Specifically, the VA physician noted that the Veteran had 
atrophy of the left lower extremity that had been present for 
as long as he has treated the Veteran.  Although the 
physician admitted that he had no supporting documentation, 
he opined that the Veteran's leg atrophy was "at least as 
likely as not" attributable to active duty.  

Based on this evidence, the Board concludes that the November 
2006 letter is new in that it has not been previously 
considered by the RO and is also material, since it relates 
to an unestablished fact that was the basis of the original 
denial.  Therefore, the Board finds that the current evidence 
is new and material to the claim under 38 C.F.R. § 3.156(a) 
and his application to reopen the claim for entitlement to 
service connection for a left leg and hip disorder is 
granted.   

Entitlement to Service Connection for a Left Leg and Hip 
Disorder

Having decided that the claim should be reopened, the Board 
will now address the claim on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In this case, the Board concludes that service connection 
should be granted.  First, the Veteran has asserted that his 
left leg was injured after a personnel truck overturned and 
fell on his legs while he was in basic training in Fort 
Jackson, South Carolina in 1953.  This injury, he has 
maintained, caused him to be transferred from infantry to 
food services.  His DD-214 reflects that he attended food 
services school from June to August 1953.  
	
	As noted above, the Veteran's service treatment records are 
unavailable, despite the diligent, if unavailing, attempts by 
RO to obtain them from specific Army medical centers.  
Nonetheless, the Board finds his statements regarding the 
motor vehicle accident, which were corroborated by statements 
from family members, credible.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

	Specifically, as to the Veteran's statements asserting that 
his leg disorder is a result of this accident, his statements 
are not probative evidence per se, since leg atrophy and 
associated leg disorders are not the types of disorders that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

	However, the Veteran and his family members are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Therefore, the Veteran and his 
family are competent to state that he has experienced 
symptoms to his left leg and hip.  

In this regard, the Veteran has stated that his left leg has 
developed increasingly worse symptoms since active duty.  His 
assertions that his injury was long-standing were 
corroborated by his brother's recollection the Veteran's left 
leg was in a cast and required physical therapy.  
Additionally, his wife stated that she has seen the Veteran 
walk with a limp since he was on active duty.  

Moreover, the VA treatment records consistently attribute the 
Veteran's left leg and hip disorder to the motor vehicle 
accident.  As importantly, none of these treatment records 
offer a possible alternative explanation for his diagnosed 
atrophy in his left leg, nor is there an indication that 
there was some other cause for the clear atrophy in his left 
leg.  

Of particular note, the record contains a November 2006 
letter from a VA physician who had been treating the Veteran 
since January 2004.  There, the physician noted a history of 
arthritis and post-repair residuals of a fractured left hip 
in September 2004.  The physician also noted atrophy of left 
leg.  Although the physician did not have any evidence beyond 
the Veteran's own assertions that his leg injuries were 
attributable to the 1953 motor vehicle accident, he opined 
that it was at least as likely as not the cause.  

	The Court of Appeals for Veterans Claims has held that the 
Board is not obligated to accept medical opinions premised on 
a veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  However, reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects these statements.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)); see also Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).
	
	In this case, the Board has not rejected the Veteran's 
statements.  As such, in view of the fact that the record 
does not contain an opinion to the contrary, the physician's 
opinion has probative value, despite the unavailability of 
treatment records from the time of the accident.  Therefore, 
based on the Veteran's statements and the physician's 
opinion, service connection is warranted and the appeal is 
granted.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.


ORDER

The application to reopen the claim of entitlement to service 
connection for a left leg and hip disorder is granted.

Service connection for a left leg and hip disorder is 
granted.


REMAND

Regarding the disorders to the Veteran's right leg, the Board 
concludes that further development is required to satisfy 
VA's obligations under the VCAA.  Specifically, while 
numerous VA treatment notes attribute his left leg disorder 
to the motor vehicle accident that occurred during active 
duty, the relationship between that accident and the 
disorders to his right leg are not as clear.  At his hearing 
before the Board in May 2009, the Veteran stated that his 
right leg pain had been manifest for approximately 10 years, 
dating the onset to many years after service.  

For example, since at least June 1996, the Veteran began to 
show symptoms of edema in the right leg that required the 
wearing of compression hose.  This disorder has persisted to 
as recently as March 2004, when he reported to an emergency 
room with complaints of swelling and inflammation in the 
right ankle.  At that time, he was diagnosed with cellulitis 
and thrombophlebitis of the right leg, but this disorder was 
not based on any etiology.  He has also consistently 
displayed a history of varicose veins and a small ulceration 
on his right ankle that bled periodically.  

Next, in October 2006, the Veteran complained of right knee 
pain.  While X-rays of his right knee were initially 
indicative of osteoarthritis, an orthopedic specialist who 
evaluated the Veteran in December 2006 observed 
patellofemoral pain and crepitation, leading to a diagnosis 
of chondromalacia patella.  

The specialist did not note arthritis, nor did he provide an 
opinion as to etiology.  Additionally, the orthopedic 
specialist requested an MRI of the right knee, but the 
results of this test are not available in the claims file.  
In view of this right knee symptomatology, the Board 
concludes that a remand for a VA examination and opinion is 
necessary to evaluate the etiology of this disorder. 

Additionally, the Veteran's representative also raised the 
argument that his right leg disorder may was attributable to 
his left leg disorder.  As has not been provided with VCAA 
notice on how to establish service connection on a secondary 
basis, he should be provided with this information.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Provide the Veteran with corrective 
VCAA notice with respect to the claim on a 
secondary basis under 38 C.F.R. § 3.310 
(2009).  

2.  Obtain outpatient treatment records 
from the VA Medical Centers (VAMC) in 
Nashville, Chattanooga and Murfreesboro, 
Tennessee, since December 2006.  Associate 
all such available records with the claims 
folder.

3.  Schedule the Veteran for an 
examination to determine the nature and 
extent of any right leg disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing should be undertaken. 

If a right leg disorder is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service or is otherwise related to 
active service or to the Veteran's 
service-connected left leg disorder.  For 
purposes of providing an opinion, the 
examiner should presume that the motor 
vehicle accident occurred in 1953.  

In rendering any such conclusions, a 
complete rationale should be given for all 
opinions reached.

4.  Following completion of the above, the 
RO should readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


